 



Exhibit 10.19
XATA CORPORATION
FORM OF
INCENTIVE STOCK OPTION AGREEMENT
FOR EMPLOYEES
THIS AGREEMENT, made this ___day of ____________, ___, by and between XATA
Corporation, a Minnesota corporation (the “Company”), and
____________(“Optionee”).
WITNESSETH, THAT:
WHEREAS, the Company pursuant to its 2007 Long-Term Incentive and Stock Option
Plan wishes to grant this stock option to Optionee.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:
1. Grant of Option
The Company hereby grants to Optionee, on the date set forth above, the right
and option (hereinafter called “the option”) to purchase all or any part of an
aggregate of ___shares of Common Stock, par value $0.01 per share (the “Common
Shares”), at the price of $______ per share on the terms and conditions set
forth herein. This option is intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue code of 1986, as amended (the
“Code”), except to the extent this option is disqualified from treatment as an
incentive stock option under the Code. To the extent that all or any portion of
this option is not treated as an incentive stock option, it shall be treated as
a nonqualified stock option. For purposes of this option, employment by any
subsidiary of the Company is equivalent to employment by the Company.
2. Duration and Exercisability

(a)   This option shall in all events terminate at 5 p.m. Minneapolis, Minnesota
time on ______, which is five (5) years after the date of grant. Subject to the
other terms and conditions set forth herein, this option may be exercised by
Optionee in cumulative installments as follows on the specified date(s):

          Cumulative number of On or after each of   shares as to which the
following dates   option is exercisable    

(b)   During the lifetime of Optionee, the option shall be exercisable only by
Optionee and shall not be assignable or transferable by Optionee, other than by
will or the laws of descent and distribution.

(c)   In the event of (i) a consolidation or merger in which the Company is not
the surviving corporation or which results in the acquisition of a majority of
the Company’s then outstanding

 



--------------------------------------------------------------------------------



 



    voting Common Stock by a single person or entity or by a group of persons
and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company (as to any of the foregoing, a “Covered Transaction”), the option
shall terminate and cease to be exercisable as of the effective time of the
Covered Transaction; provided, however, that immediately prior to the
consummation of the Covered Transaction the option shall be exercisable in full
as to all Common Shares, unless the Board of Directors provides for one or more
substitute or replacement options or awards from, or the assumption of the
option by, the acquiring entity (if any) or its affiliates.       Further,
Optionee agrees that the Board of Directors may provide that the provisions of
the preceding paragraph shall also apply to (i) mergers or consolidations
involving the Company that do not constitute a Covered Transaction, or
(ii) other transactions, not constituting a Covered Transaction, that involve
the acquisition of the Company’s outstanding Common Stock. Optionee expressly
consents to the modification of the option to conform with any such
determination by the Board.

3. Effect of Termination of Employment

(a)   In the event that Optionee shall cease to be employed by the Company or
its subsidiaries, if any, for any reason other than Optionee’s serious
misconduct or Optionee’s death or disability (as such term is defined in Section
3(c) hereof), Optionee shall have the right to exercise the option at any time
within three (3) months after such termination of employment to the extent of
the full number of shares Optionee was entitled to purchase under the option on
the date of termination, subject to the condition that no option shall be
exercisable after the expiration of the term of the option.

(b)   In the event that Optionee shall cease to be employed by the Company or
its subsidiaries, if any, by reason of Optionee’s serious misconduct during the
course of employment, including but not limited to wrongful appropriation of the
Company’s funds, or in the event that Optionee violates the covenants set forth
in Section 5 hereof, the option shall be terminated as of the date of the
misconduct.

(c)   If Optionee shall die while in the employ of the Company or a subsidiary,
if any, or within three (3) months after termination of employment for any
reason other than serious misconduct or if employment is terminated because
Optionee has become disabled (within the meaning of the Code Section 22(e)(3))
while in the employ of the Company or a subsidiary, if any, and Optionee shall
not have fully exercised the option, such option may be exercised at any time
within twelve (12) months after Optionee’s death or date of termination of
employment for disability by Optionee, personal representatives or
administrators, or guardians of Optionee, as applicable, or by any person or
persons to whom the option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of shares Optionee
was entitled to purchase under the option on the date of death, termination of
employment, if earlier, or date of termination for such disability and subject
to the condition that no option shall be exercisable after the expiration of the
term of the option.

 



--------------------------------------------------------------------------------



 



4. Manner of Exercise

(a)   The option can be exercised only by Optionee or other proper party by
delivering within the option period written notice to the Company at its
principal office. The notice shall state the number of shares as to which the
option is being exercised and be accompanied by payment in full of the option
price for all shares designated in the notice.

(b)   Optionee may pay the option price in cash, by check (bank check, certified
check or personal check), by money order, or with the approval of the Company by
delivering to the Company or its designated agent an executed irrevocable option
exercise form, together with irrevocable instructions to a securities
broker-dealer approved by the Company (which approval shall not be unreasonable
withheld) to sell a sufficient portion of the shares and deliver the sale
proceeds directly to the Company in payment of the exercise price in cash, by
check, or by wire transfer, as the Company may direct.

5. Miscellaneous

(a)   This option is issued pursuant to the Company’s 2007 Long-Term Incentive
and Stock Option Plan and is subject to its terms. The terms of the Plan are
available for inspection during business hours at the principal offices of the
Company.

(b)   This Agreement shall not confer on Optionee any right with respect to
continuance of employment by the Company or any of its subsidiaries, nor will it
interfere in any way with the right of the Company to terminate such employment
at any time. Optionee shall have none of the rights of a shareholder with
respect to shares subject to this option until such shares shall have been
issued to Optionee upon exercise of this option.

(c)   The exercise of all or any parts of this option shall only be effective at
such time that the sale of Common Shares pursuant to such exercise will not
violate any state or federal securities or other laws.

(d)   If there shall be any change in the Common Shares of the Company through
merger, consolidation, reorganization, recapitalization, dividend in the form of
stock (of whatever amount), stock split or other change in the corporate
structure of the Company, and all or any portion of the option shall then be
unexercised and not yet expired, then appropriate adjustments in the outstanding
option shall be made by the Company, in order to prevent dilution or enlargement
of option rights. Such adjustments shall include, where appropriate, changes in
the number of shares of Common Shares and the price per share subject to the
outstanding option.

(e)   The Company shall at all times during the term of the option reserve and
keep available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.

(f)   If Optionee shall dispose of any of the Common Shares of the Company
acquired by Optionee pursuant to the exercise of the option within two (2) years
from the date this option was granted or within one (1) year after the transfer
of any such shares to Optionee upon exercise of this option, then, in order to
provide the Company with the opportunity to claim the benefit of any

 



--------------------------------------------------------------------------------



 



    income tax deduction which may be available to it under the circumstances,
Optionee shall promptly notify the Company of the dates of acquisition and
disposition of such shares, the number of shares so disposed of, and the
consideration, if any, received for such shares. In order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure (i) notice to the Company of any
disposition of the Common Shares of the Company within the time periods
described above and (ii) that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Optionee.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

            XATA Corporation
      By:           Its:             

            Optionee
                                 

 